Citation Nr: 0032075	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  96-45 618	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychosis.

2.  Entitlement to service connection, other than for 
compensation purposes, for substance abuse.

3.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD) in excess of 30 percent disabling.

4.  Entitlement to an increased rating for tinea versicolor 
of the chest, back, forearms and upper arms, and acne 
vulgaris of the scalp, currently rated as 10 percent 
disabling.

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney
ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in July 1996, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

As the issue of a TDIU is related to the Board's decision 
rendered herein on the issue of an increased disability 
rating for PTSD, the issue of a TDIU will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1. A chronic psychosis was not present in service and a 
confirmed diagnosis of a current psychosis is not 
associated with the claims file.

2. The veteran filed a claim for service connection for 
substance abuse after October 31, 1990; any current 
substance abuse is not shown to be related to active 
service or to a service-connected disability.

3. The veteran's service-connected PTSD includes severe 
social and occupational impairment manifested by Vietnam-
related nightmares, delusions but not hallucinations, 
suspiciousness of others, hypervigilance, anger and 
irritability with fair insight and judgment.

4. Current manifestations of the veteran's service-connected 
tinea versicolor of the chest, back, forearms and upper 
arms, and acne vulgaris of the scalp, include complaint of 
itching during warm weather, without evidence of drainage 
involving any lesion; the lesions, present only on the 
chest and scalp, are, in each instance, neither extensive 
nor markedly disfiguring.


CONCLUSIONS OF LAW

1. A psychosis was not incurred in active service 38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991) amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2. Substance abuse was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303; VAOPGCPREC 2-98 (Feb. 
10, 1998); VAOPGCPREC 2-97 (Jan. 16, 1997).

3. The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
4.132, Diagnostic Code 9411 (1996), (effective prior to 
November 7, 1996); 38 C.F.R. §§ 4.7, 4.130 (1999) 
(effective November 7, 1996).

4. The criteria for a rating in excess of 10 percent for 
tinea versicolor of the chest, back, forearms and upper 
arms, and acne vulgaris of the scalp, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychosis 
and, other than for compensation purposes, for substance 
abuse, and for increase ratings for PTSD and a skin 
disability.  Before addressing these issues, the Board notes 
that, on November 9, 2000, the President signed into law the 
"Veterans Claims Assistance Act of 2000", Pub. L. No. 106-
175 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claims for service connection for a 
psychosis and for substance abuse (other than for 
compensation purposes) and for increased ratings for PTSD and 
a skin disability, the Board has reviewed the veteran's 
claims in light of the Act, and concludes that the RO did not 
fully comply with the new notification requirements at the 
time the veteran's claims were filed.  Specifically, the 
veteran and his representative were not explicitly advised at 
the time the claims was received of any additional evidence 
required for them to be substantiated and the RO did not 
identify which evidence would be obtained by VA and which was 
the claimant's responsibility.  However, a substantial body 
of lay and medical evidence was developed with respect to the 
veteran's claims, and the RO's statements and supplemental 
statements of the case clarified what evidence would be 
required to establish entitlement to service connection and 
to higher ratings.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 Red. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA psychiatric 
compensation examination performed in May 1999 and VA 
compensation examination performed in June 1996, that are 
described below, satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims for service 
connection for a psychosis and for substance abuse (other 
than for compensation purposes) and for increased ratings for 
PTSD and a skin disability. 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.).   See also Fenderson v. 
West, 12 Vet. App. 119 (1999) (The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for PTSD, for which the RO 
has assigned a 30 percent rating in accordance with the 
provisions of Diagnostic Code 9411 of the Rating Schedule; 
and for tinea versicolor of the chest, back, forearms and 
upper arms, and acne vulgaris of the scalp, rated 10 percent 
disabling under Diagnostic Codes 7899-7806.  The combined 
rating for the veteran's service-connected disabilities is 40 
percent.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
each disability for which entitlement to an increased rating 
is asserted.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to either disability for which entitlement to an 
increased rating is currently asserted on appeal.

I.  Psychosis

II.  Substance Abuse


(Psychosis)

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
psychoses in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

The veteran contends, in essence, that he presently has a 
psychosis that is of service origin.  However, service 
medical records are silent for any reference to a psychosis.  
There is, in addition, no reference to a psychosis in the 
post service record and, most recently, when the veteran was 
psychiatrically examined by VA in May 1999, PTSD (for which 
service connection has been established) was the lone 
assessed acquired psychiatric disability.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a psychosis.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
psychosis has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  See Brammer v. Derwinski,  3 Vet. 
App. 223, 225 (1992) (Congress specifically limits 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has a 
psychosis.  Accordingly, as it has not been shown that the 
veteran has a psychosis that is related to service, service 
connection for a psychosis must be denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2000).  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.

(Substance Abuse)

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a) (West 1991).  However, secondary service connection 
can be granted for alcohol or drug abuse.  VAOPGCPREC 2-97; 
see also Barela v. West, 11 Vet. App. 280 (1998).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet. App. 484 (1993).

This is to say, where a service-connected disability caused 
substance abuse, secondary service connection and non-
compensation benefits are available.  Thus, a grant of 
service connection and the payment of certain other benefits, 
exclusive of compensation, to include dependents' educational 
assistance, burial benefits, accrued benefits, surviving 
spouses' loan guaranty benefits, special allowances under 38 
U.S.C.A. § 1312, and medical care under the VA Civilian 
Health and Medical Program, are not prohibited by the 
provisions of 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301 
(2000).  See VAOPGCPREC 2-97 and 2-98; see also Barela v. 
West, 11 Vet. App. 280 (1998).

Regarding his claim for service connection, other than for 
compensation purposes, for substance abuse, the veteran 
indicates that he initially began to drink and to smoke 
marijuana while in service and that, therefore, his current 
substance abuse must be seen as being traceable to service.  
As pertinent to such claim, the Board would merely observe, 
in passing, that service connection for substance abuse for 
compensation purposes, stemming from the abuse of alcohol or 
drugs in service and at least with respect to claims filed 
(as in the present case) after October 1990, is prohibited in 
accordance with 38 U.S.C.A. § 105 (West 1991) and 38 C.F.R. 
§ 3.301 (2000).  Conversely, as noted, service connection, 
other than for purposes of compensation, for substance abuse, 
is allowed.  See VAOPGCPREC 2-97.  However, while the veteran 
has been assessed as having alcohol abuse (when examined by 
VA in May 1982) and cocaine dependence (when hospitalized at 
a VA facility from December 1995 to January 1996), there is 
no medical evidence relating the same, in either instance, to 
service.  See e.g., Boyer v. West, 210 F.3d (Fed. Cir. 2000) 
(A veteran seeking disability benefits must establish the 
existence of a disability and its connection to his period of 
service.)     

In this regard, the Board notes that, where an issue is 
factual in nature (e.g., whether an incident or injury 
occurred in service), competent lay testimony, including the 
veteran's testimony, may constitute sufficient evidence to 
establish a well-grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. at 494.  
However, where the issue does not require medical expertise, 
lay testimony may be sufficient.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

The claims folder contains no competent evidence associating 
either the veteran's alcohol abuse or cocaine dependency with 
active service or with his service-connected PTSD or skin 
disability.  Therefore, with the preponderance of the 
evidence against the claim, his claim for service connection 
for substance abuse (for other than compensation purposes) 
must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.303.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

III.  Increased Rating, PTSD

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130 (2000).

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made. 

Service connection for PTSD was granted in May 1998 and the 
disability evaluation effective from December 1995.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the new regulations in making its 
rating decision dated May 1998.  The June 1998 statement of 
the case evaluated the veteran's claim using the old and the 
new regulations.  In April 1999 and April 2000, the RO issued 
supplemental statements of the case that evaluated the 
veteran's claim using the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD), a 30 percent disability 
evaluation was assigned when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficient and 
reliability levels as to produce definite industrial 
impairment.  Id.

A 50 percent disability rating under Diagnostic Code 9411 for 
PTSD was warranted when the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent rating was warranted for PTSD when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  Id. The Board notes 
that each of the three criteria for a 100 percent rating 
under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating. Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(1999). A mental condition that has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication warrants a 0 percent evaluation.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52698; see also 38 C.F.R. § 
3.102 (1999).  In light of the above, the Board shall 
consider all of the veteran's various symptoms in assigning a 
rating for his PTSD.  See Mittleider v. West, 11 Vet. App.  
at 182.

The veteran asserts that he angers easily and he contends, in 
substance, that his service-connected PTSD is more severely 
disabling than currently evaluated.  When he was examined by 
VA in June 1996, the veteran related that, after discharge 
from service, he lost several jobs due to problems with 
authority, worked for the post office as a truck driver since 
1988 and quit in 1995 due to depression, nightmares and 
stress and a fear of hurting others.  He indicated that he 
experienced frequent nightmares related to his experiences in 
Vietnam.  He also indicated that he had had an ongoing 
problem involving his relationships with others since his 
tour of duty in Vietnam.  The veteran also reported drinking 
a pint of alcohol or six pack of beer approximately three 
times a week and used cocaine several times a month.  He 
reported family conflicts, was involved in coaching 
activities and fished alone.  The veteran overreacted to loud 
noises, watched the perimeter of his home and was 
hypervigilant.  He had problems with concentration and 
attention.  

Findings on mental status examination included an unreliable 
memory for remote events; his speech was described as being 
"quiet, but rapid at times, occasionally tangential"; and 
there was no evidence of a thought disorder, although the 
veteran was noted to be suspicious of the intentions of 
others.  He was tense and vigilant during the interview with 
little variability in affect.  His insight was poor and it 
was also noted that the veteran reported significant sleep 
disturbance.  Psychological test results were consistent with 
significant decompensation with a sense of worsening control 
over emotional and cognitive functioning.  The veteran's 
thinking and ability to accurately interpret reality was 
becoming distorted and more idiosyncratic.  Further, the VA 
examiner noted that the veteran was unable to relate at 
intimate levels with other people, had a restricted range of 
activities and social contacts and suspiciousness impaired 
his ability to communicate well with others.  The veteran 
also reported episodes of anger and irritability.  The 
pertinent examination diagnosis was PTSD; major depression 
with a need to rule out substance abuse were also diagnosed, 
and a score of 50 was assigned as being representative of the 
veteran's Global Assessment of Functioning (GAF).  

When the veteran was psychologically evaluated by VA in June 
1996, he related that, while a postal employee, he had been 
involved in four vehicular accidents in which he had injured 
his back and shoulder, as a result of which he was no longer 
able to work.  Findings on mental status examination included 
orientation in three spheres, and "good" insight and 
judgment.  The diagnosis was PTSD and a score of 50 was 
assigned on the GAF scale.

As noted above, service connection was granted by the RO in 
May 1998 based on service records documenting in-service 
stressors and a VA diagnosis of PTSD.  A 30 percent 
disability evaluation was awarded, effective from December 
1995.

Most recently, when he was examined by VA in May 1999, the 
veteran indicated that he discontinued working as a postal 
employee in 1995, apparently after having injured his back in 
a work-related "accident".  He apparently used cocaine since 
in 1994; quit in 1998 and was incarcerated for six months for 
assaulting a supervisor.  The veteran was in the CRS 
residential treatment program.  His subjective complaints 
included depression, problematic sleep, concentration 
difficulty and irritability; he also indicated that he angers 
easily and experienced Vietnam-related nightmares several 
times per week.  He had exaggerated startle response, was 
hypervigilant and did not want to hear any noise at all, 
especially helicopters.  The veteran was very cautious 
regarding who walked at his back and side.  He indicated that 
he had only one friend and did not trust anybody.  Findings 
on mental status examination included mood described as being 
"depressed", and an affect described as being "appropriate"; 
he was oriented in three spheres, and memory for remote and 
recent events was described as being "fair"; judgment and 
insight were, in each instance, described as being "fair".  
The veteran denied any hallucinations but was delusional and 
thought people were out to get him, especially the 
government.  He admitted being nervous and anxious but denied 
suicidal or homicidal ideation.  The pertinent examination 
diagnosis was PTSD with depression, and a GAF scale of 40 was 
assigned.  The examiner commented that, due to the veteran's 
"severe symptoms of PTSD and his medical problems, he" was 
unable "to obtain and retain employment".  

Upon review of the evidence of record, it is the judgment of 
the Board that the schedular criteria for a 70 percent rating 
are met as the veteran's PTSD has resulted in severe, but not 
total, occupational impairment.  In June 1996, a VA examiner 
reported the psychological test results were consistent with 
significant decompensation with a sense of worsening control 
over emotional and cognitive functioning.  That examiner said 
it was likely that the veteran's thinking and ability to 
accurately interpret reality was becoming more distorted.  
Diagnoses at that time included PTSD, depression and the need 
to rule out substance abuse.  When examined by VA in May 
1999, the veteran was oriented, fairly neat in appearance 
with depressed mood and affect was appropriate.  The VA 
examiner said that due to the veteran's severe symptoms of 
PTSD and his medical problems, the veteran was unable to 
obtain and retain employment.  Medical records assigned GAF 
scores from 40 to 50, denoting some impairment in reality 
testing or communication or major impairment in several 
areas, such as work, family relations, judgment, thinking or 
mood.  GAF is a scale reflecting the "psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown,  8 Vet. 
App. 240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Persistent 
hallucinations, gross inappropriate behavior or other 
symptoms such as to warrant a 100 percent evaluation under 
the new criteria are not demonstrated.  Similarly, as for the 
old rating criteria for a 100 percent evaluation, neither 
virtual isolation, totally incapacitating psychoneurotic 
episodes, nor a demonstrable inability to work due to 
service-connected PTSD, are shown.  Accordingly, a 70 percent 
evaluation for the service-connected PTSD is most appropriate 
at this time.  The benefit of the doubt has been resolved in 
the veteran's favor to this extent. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411, prior to 
November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 
9411, effective November 7, 1996.

IV.  Increased Rating, Skin Disability

The veteran's tinea versicolor of the chest, back, forearms 
and upper arms, and acne vulgaris of the scalp is rated 
analogous to eczema in accordance with the provisions of 
Diagnostic Code 7806.  38 C.F.R. § 4.20.  Pursuant to 
Diagnostic Code 7806, a 10 percent rating is warranted for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; a 20 percent 
rating is warranted for eczema manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement.

The veteran asserts that his skin itches when he sweats 
during the summer and he contends, in essence, that his 
service-connected skin disability is more severely disabling 
than currently rated.  In this regard, when VA examined him 
in June 1996, he was noted to have a few small, lightly 
colored residuals of tinea versicolor on his upper anterior 
chest wall.  The lesions were "hardly noticeable", and there 
were no new lesions of tinea versicolor.  The veteran's arms 
and forearms were free of lesions.  With respect to acne 
vulgaris of the veteran's scalp, cord-like lesions, measuring 
3.5 by .5 cm., were present on his right posterior scalp.  
The lesions were nontender, without discharge.  No new lesion 
was found.  There were small bumps on the left parietal and 
frontal areas of the scalp; each was nontender and free of 
discharge.  The pertinent examination diagnoses implicated 
residuals from tinea versicolor, anterior upper chest, and 
lesions related to acne vulgaris involving the scalp. 

In considering the veteran's claim for an increased rating 
for his service-connected skin disability, the Board notes 
that while the presence of exudation (i.e., escape of fluid) 
is characteristic of pertinent disablement warranting a 10 as 
well as 20 percent rating under the provisions of Diagnostic 
Code 7806 set forth above, the veteran was specifically 
found, on the June 1996 VA examination, to be free of 
drainage relative to the acne vulgaris on his posterior 
scalp.  In addition, while the presence of extensive lesions 
is characteristic of pertinent disablement warranting a 20 
percent rating under such Code, the lesions on the veteran's 
chest (there were no lesions on his arms and forearms) were 
described as being "hardly noticeable".  The expanse of the 
scalp lesions was, moreover, apparently not extensive, being 
only .5 cm. in width.  Finally, there is no indication that 
the veteran's chest or scalp lesions were at all disfiguring, 
and the itching of which the veteran complains is apparently 
not constant, occurring only when he sweats in the summer 
months.  In view of the foregoing observations, then, the 
Board is of the opinion that an increased rating for the 
veteran's service-connected skin disability is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to skin disability-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  It would appear, however, that seasonal itching may be 
the only problematic aspect of the veteran's tinea versicolor 
and acne vulgaris, for which conditions, moreover, the 
veteran apparently uses no ameliorative lotions or creams.  
The foregoing consideration, in the Board's view, militates 
persuasively against any notion of entitlement to a higher 
disability rating predicated on the provisions of 38 C.F.R. 
§ 4.10.  Finally, the Board has also given consideration to 
the above-cited provisions of 38 C.F.R. § 4.7.  However, the 
record does not show that the actual manifestations of 
service-connected skin disability more closely approximate 
those required for a 20 percent rating than they do the 
disability rating currently assigned.  Therefore, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.10, 4.20 4.118, Diagnostic Code 
7806.


ORDER

Service connection is denied for a psychosis and for 
substance abuse, other than for compensation purposes.

An increased rating to 70 percent for PTSD is granted, 
subject to the governing laws and regulations concerning 
monetary benefit

An increased rating for tinea versicolor of the chest, back, 
forearms and upper arms, and acne vulgaris of the scalp, is 
denied.


REMAND

As noted in the introduction section of this decision, the 
issue of TDIU is related to the increased schedular rating 
for PTSD rendered above.  This is because a determination of 
whether TDIU should be granted is dependent, at least in 
part, on the ultimate disability rating to be afforded the 
veteran for his service-connected disabilities, including the 
70 percent disability rating for PTSD awarded to the veteran 
herein.

Accordingly, the matter is REMANDED to the RO for the 
following actions: 

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

2. Then, the RO should undertake any 
further development so indicated, 
including VA examination(s).  The RO 
then should adjudicate whether the 
veteran is entitled to a TDIU, 
pursuant to 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16, and 4.19 (2000). If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to develop the record and 
afford the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



